Citation Nr: 1045251	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for tinnitus. 
 
2.  Entitlement to service connection for residuals of right 
shoulder injury. 
 
3.  Entitlement to service connection for residuals of right 
wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 
1971.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an October 2008 rating 
decision of the VA Regional Office in Buffalo, New York that 
denied service connection for tinnitus, and right wrist and right 
shoulder injury residuals.  

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The appellant asserts that he now has tinnitus that began during 
active duty.  He also maintains that he sustained trauma to the 
right shoulder and right wrist after being blown off a vehicle 
when it struck a large land mine in May 1971.  

Review of the record indicates that the Veteran was afforded a 
Travel Board hearing in May 2010 before the undersigned Veterans 
Law Judge.  However, VA sent the appellant a letter dated 
subsequently in May 2010 that his hearing was not recorded at 
that time, and as such, a written transcript could not be 
produced.  He was asked if he desired another hearing.  In 
correspondence received in June 2010, the Veteran requested that 
he be scheduled for a videoconference before a Veterans Law 
Judge.  It does not appear that the request for a hearing has 
been addressed and this must be accomplished.  

Additionally, the claims folder contains VA outpatient records 
dating from December 2007.  In March 2008, it was noted that the 
Veteran continued to complain of wrist pain and was exploring 
treatment options.  He stated in April 2008 that although he 
continued to have problems, he had had some relief from recent 
carpal tunnel syndrome surgery.  The events leading up to wrist 
surgery and the operation report are not of record.  Clinic notes 
dated in December 2008 refer to an old healed right radial 
styloid fracture, "possibly service connected" and degenerative 
joint disease of the right shoulder.  An X-ray of the right 
shoulder in December 2008 was interpreted as showing degenerative 
changes.  The Board finds that there is potentially constructive 
notice of the existence of additional VA records.  They must 
therefore be retrieved and associated with the other evidence on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
VA outpatient clinical records dated prior to December 2007 
pertaining to treatment of the right wrist and right shoulder 
should be retrieved and associated with the claims folder.  

Additionally, the Board notes that it is not certain that the 
Veteran's wrist surgery was performed by VA, or that he was 
treated by VA for his right shoulder prior to December 2007.  In 
reviewing the record, there is an almost 37-year gap between 
service discharge and claims for tinnitus, right wrist and right 
shoulder conditions during which there is no evidence of 
treatment for the claimed disorders.  Therefore, the appellant 
should be contacted and asked to provide the dates of treatment, 
names and addresses of any and all physicians and/or facilities 
from whom he received treatment for the claimed disabilities 
since discharge from active duty for full consideration of these 
matters.

Accordingly, the case is REMANDED for the following actions:

1.  Re-schedule the Veteran for a 
videoconference hearing before the 
undersigned Veterans Law Judge. 

2.  Contact the Veteran and request that 
he provide authorization identifying the 
names, addresses and dates of treatment of 
all providers, including VA, who have 
treated him for tinnitus, and right wrist 
and right shoulder conditions, including 
surgery, since discharge from active duty.  
After securing the necessary releases, the 
RO should request this information, if not 
already of record, and associate it with 
the claims folder. 

3.  Retrieve any VA outpatient records 
dated prior to December 2007 pertaining to 
right wrist and right shoulder treatment, 
including an operative report, and 
associate them with the claims folder. 

4.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If a 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The purpose of this REMAND includes affording the Veteran due 
process of law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


